Citation Nr: 0306443	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-01 365A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for a low back disability.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's claim was certified on appeal to the Board in 
November 2001.  By a June 2002 decision, the Board found that 
new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability.  The Board also determined that additional 
development was necessary, and exercised its authority to 
order development of the case.  38 C.F.R. § 19.9 (2002).  The 
veteran was notified of the Board's determination in 
September 2002.  The veteran was afforded a VA examination in 
September 2002.  He was then notified of the additional 
evidence obtained in his case and afforded the opportunity to 
comment or submit further evidence in January 2003.  
38 C.F.R. § 20.903(b) (2002).  The veteran's submitted 
additional argument and evidence in February 2003.  


FINDING OF FACT

Any current low back disability is not related to the 
veteran's military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1952 to June 
1954.  A review of his service medical records (SMRs) for the 
period from December 1951 to June 1954 shows several entries 
for evaluation of complaints of back pain.  The veteran's 
December 1951 pre-induction physical examination was negative 
for any complaints regarding the back.  The first entry 
noting low back pain was dated in September 1952.  The entry 
noted that the veteran complained of back pain of a couple of 
years duration.  Physical examination was negative.  X-rays 
were interpreted to show an "insignificant narrowing of one 
of the inter spaces."  A November 1952 entry noted that the 
veteran complained of back and chest pain since 1946.  X-rays 
were noted to be negative.  The veteran related that he had 
injured his back in 1950 when he felt something snap in his 
back while lifting a heavy piece of farm equipment.  The 
physical examination was negative.  A December 1952 
orthopedic consultation noted a two-year history of back 
strain.  The impression was chronic, recurrent mild 
lumbosacral strain.  The examiner stated that the veteran 
also had genu recurvatum (hyperflexion) of the knees.  The 
examiner opined that the veteran's chronic low back pain was 
probably secondary to the recurvatum deformity.  Another 
entry, dated in December 1952, noted that the veteran alleged 
that he had had back pain since he underwent a spinal tap in 
August 1952.  The veteran was also evaluated for possible 
fractures of both ankles in June 1953.  Several entries noted 
that the veteran fell while on patrol on June 14, 1953.  The 
veteran was assessed as having sprained both ankles, no other 
injuries were noted.  The records reported that the injury 
was not battle related.  The veteran was noted to be 
completely ambulatory by June 18, 1953, and x-rays were 
negative.  The veteran's June 1954 discharge physical 
examination is negative for reports of any abnormalities.

The veteran submitted his original claim for disability 
compensation benefits in December 1970.  At the time he was 
claiming that he suffered back, leg, ankle, and foot injuries 
during combat in April 1954.  The veteran later said that he 
was treated for injuries to his back and both legs in 
approximately April 1953.  The veteran also submitted a 
statement detailing how he was serving as a telephone wireman 
on one occasion when his unit was under heavy enemy fire.  He 
said that he climbed a telephone pole to restore 
communications.  The veteran said that a mortar round hit the 
pole as he was climbing down.  As a result he was thrown to 
the ground.  He said he was hospitalized for a period of time 
but later returned to duty.  He said that he continued to 
have back pain since that time.

The veteran's DD 214 reflects service during the Korean War 
with his most significant assignment listed as serving with 
an artillery unit.  The veteran was awarded the National 
Defense Medal, Korean Service Medal, with two bronze service 
stars, and the United Nations Service Medal.  The DD 214 
indicated that the veteran did not receive any wounds as a 
result of actions with the enemy (Block 29).  

The veteran was afforded a VA examination in February 1971.  
The examiner stated that there was no residual for any back 
injury.  There was no spasm, or malalignment.  The diagnosis 
was that back injury and strain were claimed but that there 
were no residuals evident, or positive findings on review.

The veteran submitted a statement in October 1977.  The 
veteran said that he had suffered pain as a result of a 
spinal tap and that he attributed his back pain to the spinal 
tap.  The veteran included a copy of a Western Union telegram 
that was sent by the Army to the veteran's brother in July 
1953.  The telegram informed that the veteran was slightly 
injured in action in Korea on June 15, 1953, when he 
sustained injuries to both feet when his position was 
attacked by opposing forces.  He was returned to duty on June 
26, 1953.  The veteran also included medical records, dated 
in 1965 and 1997, respectively.  However, the medical records 
were unrelated to his low back claim.

The RO wrote to the veteran in November 1977 and informed him 
that there was no evidence of a spinal tap being performed in 
service.  The letter noted that a SMR entry reported that the 
veteran underwent a spinal tap prior to service.  

The veteran submitted a statement in January 1978 wherein he 
said that he was given a spinal tap in association with his 
processing for induction.  He also said that Army doctors 
diagnosed him as being "double-jointed" in the knees and 
felt that he should not be sent to a combat zone.

VA treatment records for the period from June 1983 to 
September 1984 show that the veteran complained of twisting 
his back in August 1984.  He was afforded electromyography 
(EMG) and nerve conduction velocity (NCV) testing in 
September 1984.  The results were interpreted as consistent 
with a mild left L-5 radiculopathy without evidence of frank 
ongoing axonal degeneration.  There was no evidence of a 
generalized neuropathy or myopathy.  There was no opinion 
relating the findings to any incident of service.

The veteran submitted a claim for a nonservice-connected 
disability pension in March 1988.  The veteran claimed that 
he was disabled due leg and heart problems and hypertension.

Additional VA treatment records for the period from May 1986 
to March 1988 did not show any treatment for complaints of 
back problems.  The veteran's prior EMG/NCV testing was noted 
and it was suggested that the veteran undergo further testing 
in regard to possible neuropathy unrelated to a back problem.

The veteran was afforded a VA examination in October 1988.  
The veteran listed a significant number of health complaints; 
however, he did not complain of any type of a back problem.  
There were no findings pertinent to the issue on appeal as a 
result of the physical examination.

The veteran submitted a new claim for nonservice-connected 
pension benefits in April 1990.  He listed several medical 
conditions that he felt rendered him totally disabled.  He 
did not make reference to a back problem.

VA records for the period from March 1990 to May 1990 did not 
reflect treatment for any back-related complaints.  The 
veteran submitted a statement in August 1990 in which he 
listed the several medical conditions that were treated by 
VA.  He did not list any treatment for a back-related 
problem.

The veteran submitted treatment records from the Ingham 
County Department of Health in September 1990.  The records 
related to treatment provided to the veteran from July 1981 
to January 1983.  The veteran was seen for back pain in 
October 1981 that was associated with him bending over to 
pick up a box.  A December 1981 entry provided an assessment 
of lumbar myositis.  A June 1983 letter from G. A. Gross, 
D.O., said that the veteran was under care at the health 
department for hypertension and myositis.  Dr. Gross added 
that they thought that the veteran was disabled because of 
his back problems and that the problems have restricted his 
physical activities.  

VA treatment records for the period from March 1990 to 
December 1990 show that a chest x-ray, dated in May 1990, was 
interpreted to show some degenerative changes in the mid-
thoracic spine area.  The veteran was treated in December 
1990 for a complaint of low back pain.

The veteran was afforded a VA general medical examination in 
September 1991 in conjunction with his claim for nonservice-
connected disability pension benefits.  The examiner noted 
that the veteran had some limitation of motion of the lumbar 
spine and provided a diagnosis of lumbosacral strain.  An x-
ray of the lumbosacral spine was interpreted to show some 
mild to moderate L4-L5, and L5-S1 facet degeneration 
bilaterally with possible mild involvement at L3-4.

The veteran was afforded a VA examination in June 1993 for 
the purpose of assessing his claim for aid and attendance 
benefits.  The veteran made no complaints of a current back 
problem and the examiner did not provide a diagnosis of a 
back disorder.

The veteran submitted a statement in May 1994 in support of a 
claim for service connection for a kidney disorder.  In his 
submission the veteran again argued that he had a 
"lumbascalar spine ailment" as a result of a spinal tap he 
was forced to undergo at the time of his induction in August 
1952.  He also said that he would prove that a loss of motion 
of his spine contributed to injuries he suffered in combat in 
June 1953.

The veteran testified at a hearing at the RO in September 
1995 in regard to a claim for service connection for a kidney 
disorder.  The veteran presented no testimony pertinent to 
the issue on appeal.

The veteran submitted a statement, with multiple exhibits, in 
January 1996.  He raised a number of different arguments at 
that time.  In regard to the issue on appeal the veteran 
again alleged that the spinal tap done at induction had 
caused him to experience back problems.  Included with the 
submission were multiple copies of VA and private treatment 
records showing treatment for a number of complaints.  There 
were no medical records to show that the veteran had a 
current back disorder related to service.

The veteran's claim for service connection for a kidney 
disorder was denied by the Board in July 1997.  The veteran 
appealed that decision.  The United States Court of Appeals 
for Veterans Claims (Court) affirmed the Board's decision 
with respect to that issue in December 1998.  The Court also 
found that the veteran had submitted a valid notice of 
disagreement with a December 1994 rating decision that had 
denied the veteran's request to reopen his claim for service 
connection for a back disorder.  

The veteran's case was returned to the Board for action in 
conjunction with the remand portion of the Court's decision.  
The Board wrote to the veteran in April 1999 and informed him 
that he had 90 days to submit additional evidence or 
information in support of his claim.

The veteran responded in April 1999 with additional argument.  
He also submitted copies of prescriptions for his several 
medications and VA treatment records for the period from June 
1997 to February 1998.  The treatment records pertained to 
treatment for a dermatology condition.

The veteran's case was remanded to the RO in May 1999.  The 
Board cited to the December 1998 Court decision and directed 
that the RO adjudicate the veteran's application to reopen a 
claim for service connection for a low back disorder.  The 
remand noted that the veteran's claim for a back disorder was 
previously denied in 1971.

The RO wrote to the veteran in June 1999.  The veteran was 
asked to provide information regarding sources of treatment 
for his claimed disability.  The veteran was advised that the 
RO would attempt to obtain any identified records on behalf 
of the veteran.

The veteran responded in June 1999.  He provided a list of 
doctors that had treated him.  In some instances he 
identified the specific condition(s) treated by the doctor.  
The veteran did not list any treatment for a back disorder.  
The veteran also included copies of VA treatment records, and 
laboratory and x-ray results for the period from May 1990 to 
December 1997.  There was no treatment for a back disorder.  

The veteran submitted an additional statement in October 
1999.  The veteran said it was very difficult to remember the 
numerous doctors who had treated him over the years and he 
had tried to identify sources of records.  The veteran again 
included copies of various medical records, most of which 
were already of record.  Those that were new did not address 
the issue on appeal.

The RO denied the veteran's claim in February 2000.  The RO 
determined that the veteran had not presented new and 
material evidence to reopen his claim.  Notice of the rating 
decision was provided in March 2000.  

The veteran submitted his notice of disagreement with the 
February 2000 rating action in January 2001.  The veteran 
cited to a regulatory provision, 38 C.F.R. §§ 3.318-3.320 
(1999), for the purpose of defining a chronic disability.  
(The Board notes that there is no valid regulation found at 
38 C.F.R. §§ 3.318-3.320 at any time during the pendency of 
the veteran's appeal.  The provision that the veteran was 
citing pertains to evaluating disabilities related to 
undiagnosed illness claims under 38 C.F.R. § 3.317(a)(3).)

The RO wrote to the veteran in February 2001 and informed him 
of the enactment of the Veterans Claims Assistance Act 
(VCAA).  The veteran was also informed of VA's duty to 
provide notice of evidence necessary to substantiate a claim, 
duty to provide notice of evidence obtained or unavailable in 
a claim and the duty to assist.  

The veteran was issued a statement of the case (SOC) in 
February 2001.  His substantive appeal was received by the RO 
in February 2001. 

The RO wrote to the veteran in May 2001 and advised the 
veteran, in compliance with the VCAA, that the RO was going 
to request his Social Security Administration (SSA) records.  
A new decision in his case would be made after receipt and 
review of the new evidence.

The veteran's SSA records were received in May 2001.  The 
records included a copy of the administrative law judge's 
(ALJ) August 1991 decision that determined that the veteran 
was disabled as of February 1985.  The decision listed the 
veteran's impairments as chronic bronchitis, heart spasms, a 
back impairment, and weakness of the lower extremities.  The 
ALJ did not list any finding that the veteran's back 
impairment was related to service.  Rather, the decision 
noted that the veteran claimed that he had injured his back 
in 1978 while lifting an object.  The ALJ cited to a June 
1983 letter from Dr. Jones of the Ingham County Health 
Department that said the veteran was treated for myositis and 
that his back impairment limited his activities.  

The medical evidence relied on by the ALJ was included in the 
records.  The bulk of the medical evidence consisted of VA 
treatment records for the period from June 1990 to April 
1991.  The records contained no finding of a back disorder.  
The veteran was afforded a disability examination in January 
1991.  The examiner recorded a history of low back discomfort 
since 1952.  The veteran told the examiner that the 
discomfort "comes and goes."  He would be asymptomatic 
between periods of discomfort.  The examiner also reported 
that the veteran said that he injured his back in 1978 when 
he picked up an object.  The examiner made a conclusion of 
low back pain.  He said that there was a slight loss of 
motion of the lumbar spine on examination.  There was no 
evidence of nerve root irritation and the veteran walked 
normally without an assistive device.

In June 2002 the Board issued a decision that found that the 
record did contain new and material evidence to reopen the 
veteran's claim for a low back disorder.  The veteran was 
also informed that additional development would be done in 
his case and a de novo decision issued upon completion of the 
development.

The veteran was notified of the Board's determination in 
September 2002.  The veteran was afforded a VA examination in 
September 2002.  The examiner noted that he had reviewed the 
claims folder.  The veteran gave a history of back problems 
prior to service.  He said that he experienced swelling in 
his legs and back pain in service.  The veteran said that he 
was hospitalized for seven days and received therapy for his 
back and leg pains.  The veteran also related that he was 
injured while service in Korea.  He said that he fell off a 
telephone pole and was transmitted to a hospital by 
ambulance.  The veteran also related an event after service 
where he developed sharp pains in his back after lifting a 
weight.  The Board notes that the examiner listed the 
veteran's weight as 313 pounds and believes this to be a 
typographical error.  The examiner reported that x-rays of 
the thoracic spine revealed mild arthritis in the mid-
thoracic area.  X-rays of the lumbosacral spine were 
interpreted as essentially normal.  The examiner provided a 
diagnosis of subjective complaint of back pain in the lower 
back.  The examiner stated that the veteran's lower back was 
essentially normal with adequate range of motion, and no 
evidence of neurological deficiency in the lower limbs.  
There was evidence of mild degenerative changes in the mid-
thoracic spine.  The examiner concluded that it was not 
likely that the veteran's current disability of the low back 
was related to his military service.  The examiner added that 
there was no history of any specific injury in service and 
that the veteran was 72 years old.  The changes in the lumbar 
spine were absent from an x-ray point of view.  The examiner 
said that the degenerative changes in the mid-thoracic spine 
were consistent with the veteran's age.

The veteran submitted a statement in September 2002 reporting 
that he had been treated at the VA medical center (VAMC) in 
Ann Arbor, Michigan.  The veteran reported that the treatment 
was for a bowel problem.  He thought that he had been 
afforded several diagnostic studies of his spine at the time.  
The veteran submitted a copy of a VA outpatient treatment 
record dated in August 2002.  There was no indication of 
treatment for any type of back-related complaint.

The veteran was notified of the additional evidence obtained 
in his case and afforded the opportunity to comment or submit 
further evidence in January 2003.  38 C.F.R. § 20.903(b) 
(2002).  The veteran's submitted additional argument and 
evidence in February 2003.  The veteran said that he declined 
to submit to a computerized tomography (CT) scan for his 
September 2002 examination because of the dye used.  His 
history of kidney/bladder problems was a concern.  The 
veteran also included copies of VA treatment entries dated in 
December 2002 and January 2003.  The entries do not contain 
any information pertinent to the issue on appeal.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, the veteran alleges he served in combat.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2002).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's SMRs are negative for any type of back injury.  
The veteran was evaluated on several occasions for complaints 
of back pain.  At one time the back pain was attributed to a 
congenital deformity of genu recurvatum.  No lasting disorder 
was diagnosed and there was no further treatment for back 
complaints after 1953.  The veteran was hospitalized for 
treatment of bilateral ankle sprains in June 1953.  The 
entries for that treatment record that the injury occurred 
while the veteran was on patrol and were not occurred in 
battle.  The veteran's June 1954 discharge examination was 
negative for any abnormalities.

The veteran submitted his original claim for disability 
compensation for a low back disorder in December 1970.  A 
February 1971 VA examination found no evidence of any 
residuals of a back disorder.  

Subsequent VA and private treatment records from 1971 to 2003 
have reported occasional complaints of back pain.  None of 
the entries has related any back complaint to the veteran's 
military service.  In fact several have documented back 
strain, or myositis many years after service that was related 
to post-service events.

The SSA records provide no support for the veteran's claim.  
The January 1991 disability examination noted that the 
veteran said that his back complaints were intermittent and 
that he would be asymptomatic between periods of back pain.  
The examiner recorded a history of back pain from 1952 from 
the veteran, without further comment.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.").  The ALJ decision pointed to the 
veteran's 1978 back injury in support of finding that there 
was a current disability for evaluation purposes.  

The Board notes that the veteran has consistently maintained 
that he was given a spinal tap as part of his induction 
medical processing in 1952.  He believes that the spinal tap 
led to his back problems.  The Board has no reason to doubt 
that the veteran was given a spinal tap in 1952; however, 
there is no evidence in the SMRs that this was done in 
conjunction with his induction processing.  Even given that a 
spinal tap was done, there is no evidence of record to show 
any lasting effect from the spinal tap.  The Board is not 
aware of any medical entry, other than examination reports 
that show the veteran's self-reported history, that reflects 
a history of a spinal tap or that there was any residual from 
a spinal tap in 1952.

The September 2002 VA examination report provided a diagnosis 
of subjective complaint of back pain.  The physical 
examination was reported as essentially normal.  The finding 
of degenerative changes of the mid-thoracic spine, first 
noted by VA x-ray in May 1990, were determined to be 
consistent with the veteran's age.  The examiner stated that 
there was no history of injury in service and no current low 
back disorder that was related to the veteran's military 
service.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms he has experienced since 
service.  Nevertheless, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus 
opinion to link the veteran's current low back pain to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.  In this case, it is not 
clear that the veteran served in combat based on the 
information contained in the claims folder.  His DD 214 does 
not reflect evidence of participation in combat and there is 
no indication of such participation in his SMRs.  The veteran 
did submit a copy of a telegram sent to his brother that 
reported he injured his feet in action in June 1953.  The 
SMRs documented the event and reported that it was not battle 
related.  Even assuming arguendo that the veteran did 
participate in combat, the question is whether the veteran's 
current diagnosis of low back pain is related to service.  
The February 1971 VA examination was negative for any 
evidence of a then-current disorder.  Even if the veteran 
suffered any type of back injury in service due to combat 
there were no residuals found in 1971.  Moreover, there is no 
indication currently that a nexus exists between present 
disability and event(s) in service.  As noted above, the 
Court has held that 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service or 
diagnosis of a current disability.  See Clyburn, supra; 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

What is significant about the available record is that 
current disability has not been related to the veteran's 
period of military service.  The evidence addressing the 
nexus question tends to disprove the veteran's claim and 
stands uncontradicted in the record.  Indeed, the recent 
opinion indicating a low likelihood of a relationship between 
present disability and events in the veteran's military 
service is supported by the record that reflects an absence 
of back problems for several years after the veteran's 
separation from service.  Consequently, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a low back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming service-connection for a low back disorder.  His 
claim was initially denied in December 1994 for lack of new 
and material evidence to reopen a prior final denial.  The 
Board remanded the case in May 1999 for adjudication of the 
issue.  The RO continued to deny the claim for the same 
reason in February 2000.  The RO advised the veteran 
regarding the VCAA in February 2001 and reiterated what was 
needed to establish entitlement to the benefit sought on 
appeal.  The veteran was issued a SOC in February 2001 and 
supplemental statement of the case (SSOC) in August 2001 that 
further informed the veteran of the evidence needed to 
substantiate his claim.  There is no additional information 
or evidence needed to substantiate and complete his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran's claim was remanded by the Court in December 
1998 for further adjudication based on a jurisdiction 
conferring notice of disagreement from August 1995.  The 
Board remanded the claim in May 1999 in order to provide the 
RO an opportunity to fully develop the claim.  The RO wrote 
to the veteran in June 1999 and requested that the veteran 
provide information regarding sources of treatment so that 
the records could be obtained.  The veteran responded that 
same month and provided the medical evidence himself.

The veteran's claim was denied in February 2000.  The rating 
decision detailed the evidence of record that was considered 
in the case.  Notice of the rating action was provided in 
March 2000.

The RO wrote to the veteran in February 2001 and informed him 
of the VCAA.  The veteran was advised of VA's duty to provide 
notice of the development of his claim and the duty to 
assist.

The veteran was issued a statement of the case (SOC) in 
February 2001 that addressed the development of his claim up 
to that point.  The SOC addressed the procedural aspects of 
the case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  

The RO wrote to the veteran again in May 2001 and advised him 
that the RO would attempt to get the veteran's SSA records in 
support of his claim.  He was informed that a new decision 
would be made in light of the additional evidence.

The veteran was issued a SSOC in August 2001 that contained a 
review of the evidence added to the claims folder, to include 
the SSA records.  The SSOC also provided the pertinent 
statutory and regulatory provisions of the VCAA.

The June 2002 Board decision informed the veteran that new 
and material evidence had been submitted and his claim was 
reopened.  He was also informed that a de novo decision would 
be in his case following additional development.

The Board notified the veteran of additional development in 
September 2002.  The veteran submitted additional argument in 
response to the Board's letter.

Upon completion of the development, the RO notified the 
veteran of the additional evidence added to the claims folder 
and provided him an opportunity to submit additional 
information and/or evidence in January 2003.  The veteran 
responded in February 2003 with additional argument and 
evidence.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The February 2001 
SOC and August 2001 SSOC informed the veteran as to why the 
evidence added to the record did not allow for the grant of 
his claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and newly promulgated 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  His SSA records were 
obtained.  The veteran was afforded a VA examination in 
September 2002.  The veteran was advised of the types of 
evidence necessary to reopen his claim and to establish 
service connection in this case and he was offered assistance 
to obtain such evidence.  The veteran elected to provide the 
medical evidence on his own and did not request any VA 
assistance in that regard.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for a low back disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

